Citation Nr: 1418343	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  12-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969.  

This appeal comes to the Board of Veterans' Appeals (the Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2014, the Veteran cancelled his request for a videoconference hearing before the Board.  Therefore, the hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2013).  

The Board has reviewed the Veteran's physical claims file and electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

Bilateral tinnitus had onset during active service, has continued since service discharge, and is related to noise exposure during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for bilateral tinnitus as a result of exposure to noise during active service.  Specifically, he reports that he was assigned as a cook to a mess hall and barracks near the flight line and he was subjected to loud noise from jet engines, resulting in tinnitus.  

Generally, to establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records are negative for any complaints, findings, treatment, or diagnoses related of tinnitus.  Examinations conducted in August 1965 upon enlistment and April 1969 upon separation reflect normal clinical findings, and the Veteran denied ear, nose, or throat trouble in concurrent reports of medical history at both enlistment and separation.  

Subsequent to service discharge, the Veteran first reported tinnitus when he filed a claim for service connection for bilateral tinnitus in August 2010.  At a December 2010 VA audiology examination, the Veteran reported constant tinnitus since military service.  The VA examiner ultimately opined that it is not likely that the Veteran's tinnitus is due to his military noise exposure.  She noted that the Veteran's service treatment records indicate normal bilateral hearing, without reports of hearing loss or tinnitus, and that the first reports of hearing loss and tinnitus were in October 2010 during a private ENT visit.  

VA treatment records also document an August 2011 audiology consult wherein the Veteran reported difficulty hearing voices and tinnitus with onset many years prior.  

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report, as he did in the December 2010 VA examination, that he has experienced constant tinnitus since service.  Further, he has consistently reported the circumstances of his exposure to loud noise during active service, and the Board finds no reason to doubt his credible statements in this regard.  

The competent evidence of record reasonably supports the Veteran's allegation that he has had tinnitus had its onset in service and continued since that time.  See 38 C.F.R. § 3.303(b) (2013).  Although the December 2010 VA examiner opined that the Veteran's tinnitus is unrelated to his military service, he did not account for the Veteran's competent and credible statements that he has had constant tinnitus ever since service.  As such, the probative value of the VA examiner's opinion regarding tinnitus is limited.  

Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  As the Board herein fully grants the Veteran's claim on appeal, any discussion with regard to VA's duties to notify and assist the Veteran in substantiating his claim is unnecessary.  


ORDER

Service connection for bilateral tinnitus is granted.  


REMAND

A remand is necessary to afford the Veteran an adequate VA examination regarding his claim of entitlement to service connection for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  The ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Puretone thresholds, in decibels, from audiometric testing in the August 1965 enlistment examination, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Puretone thresholds, in decibels, from audiometric testing in the April 1969 separation examination (which specifically noted it was in ASA standards), for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
15 (25)
10 (15)
LEFT
10 (25)
10 (20)
5 (15)
20 (30)
25 (30)

The December 2010 VA examiner ultimately opined that it is not likely that hearing loss was due to the Veteran's military noise exposure because audiometric data during service was normal and that the first report of hearing loss was in October 2010 during a private ENT visit.  

The Board finds it is unclear whether the VA examiner considered the fact that the August 1965 and April 1965 audiological findings upon enlistment and separation were recorded using ASA measurements, not ISO-ANSI measurements.  The Court has indicated that the threshold for normal hearing was from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  In other words, using the ISO-ANSI measurements, at separation, the Veteran had some degree of hearing loss bilaterally.  Therefore, the Board finds that the necessity for a clarifying opinion for the proper assessment of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002).  In rendering any opinion, the examiner must consider the in-service audiometric results as appropriately converted, in addition to the Veteran's lay statements of hearing loss and any pertinent medical records.  

On remand, updated VA outpatient treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA treatment records since March 2012 pertaining to the Veteran's bilateral hearing loss disability.  

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided.

2.  After any records requested above are obtained, schedule the Veteran for a VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner, who is directed to specifically consider the in-service audiometric results as appropriately converted, and to give particular attention to the Veteran's lay assertions regarding noise exposure, hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss began in or is related to active service.  The examiner must comment upon the threshold shift during service and the converted ISO-ANSI findings demonstrating hearing above 20 decibels in the 3000 hertz frequency of the right ear and 500, 3000 and 4000 hertz frequencies of the left ear.  The examiner must also comment upon the Veteran's reported history of noise exposure.

Any and all opinions must be accompanied by a complete rationale.  

3.  After the above development is complete, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


